J-S79036-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
             v.                            :
                                           :
EMMANUEL DURAN,                            :
                                           :
                   Appellant               :           No. 1776 EDA 2015

             Appeal from the Judgment of Sentence May 15, 2015
             in the Court of Common Pleas of Philadelphia County,
              Criminal Division, No(s): CP-51-CR-0010357-2013

BEFORE: GANTMAN, P.J., MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED DECEMBER 28, 2016

        Emmanuel Duran (“Duran”) appeals from the judgment of sentence

imposed after a jury convicted him of second-degree murder, robbery,

burglary, conspiracy, and firearms not to be carried without a license.1 We

affirm the convictions, vacate the separate judgment of sentence imposed

for robbery, and affirm the judgment of sentence in all other respects.

        The trial court thoroughly set forth the factual and procedural history

underlying this appeal, which we adopt as though fully set forth herein. See

Trial Court Opinion, 12/8/15, at 2-21.

        In this timely appeal, Duran presents the following issues for our

review:

        A. Did the trial court commit an abuse of discretion when it
           [overruled Duran’s] timely objection to permitting a
           [Commonwealth] witness to testify after the witness
           violated a sequestration Order?

1
    See 18 Pa.C.S.A. §§ 2502(b), 3701(a)(1)(i), 3502(c)(1), 903, 6106(a)(1).
J-S79036-16



       B. Did the trial court commit an abuse of discretion and violate
          [Duran’s] Sixth Amendment right when it denied [Duran’s]
          timely pro se Motion to represent himself?

       C. Did the trial court commit an abuse of discretion by
          permitting the Commonwealth to introduce evidence of a
          robbery that occurred the day after the crime herein was
          committed?

Brief for Appellant at 4 (capitalization omitted).

      In his first issue, Duran argues that the trial court committed

reversible error when it permitted one of the Commonwealth’s witnesses,

Myron Baker (“Baker”), to testify, over Duran’s objection, after Baker had

violated a sequestration Order pertaining to all Commonwealth witnesses.2

Id. at 15. Duran argues that “the violation of sequestration by [] Baker was

serious and had a deleterious effect on the trial[;] … it is clear that Baker’s

testimony [] could have been influenced and conformed by [Brooks’s]

testimony[, which Baker] heard while inside the court[]room.”                 Id. at 17;

see also id. (asserting that “[t]he Commonwealth’s case primarily was

predicated on Brooks’[s] testimony”).

      The   trial   court   addressed   this   claim    in   its   Opinion,    concisely

summarized the relevant law, and determined that the court did not err in

permitting Baker to testify despite the violation of the sequestration Order.

See Trial Court Opinion, 12/8/15, at 21-23.            The trial court’s rationale is


2
  Baker violated the Order during trial, when he was present in the
courtroom for a portion of the testimony of one of Duran’s accomplices,
Edward Brooks (“Brooks”).


                                   -2-
J-S79036-16


supported by the law and the record. Discerning no abuse of discretion, we

affirm with regard to Duran’s first issue based on the trial court’s rationale.

See id.; see also Commonwealth v. Smith, 346 A.2d 757, 760 (Pa.

1975) (holding that the trial court properly exercised its discretion in

denying the defense’s motion for a mistrial made following a violation of a

sequestration order and permitting the Commonwealth witness to testify,

where the witness’s testimony was not altered by the violation of the

sequestration order and the jury was made aware of the violation through

cross-examination of the witness).

      In his second issue, Duran contends that the trial court erred by

denying his Motion to proceed pro se, where the court’s reasons for the

denial were legally insufficient and Duran’s request was unequivocal. Brief

for Appellant at 18, 28. According to Duran, he “proffered numerous[,] valid

reasons as to why he should have been permitted to proceed as his own

counsel.” Id. at 27 (citing N.T., 4/20/15, at 132-35).3 Duran further argues

that the trial court erred in failing to “conduct a colloquy of [Duran] to

ascertain whether he was capable of representing himself and whether he




3
  We observe that the transcript from the hearing on April 20, 2015 is not
contained in the certified record concerning Duran’s case.                See
Commonwealth v. Lopez, 57 A.3d 74, 82 (Pa. Super. 2012) (stating that
“it is an appellant’s duty to ensure that the certified record is complete for
purposes of review.”) (brackets omitted). Nevertheless, we have obtained a
copy of this transcript from the appeal of one of Duran’s codefendants,
Raheem Brown, which is also listed before this panel at No. 2963 EDA 2015.


                                  -3-
J-S79036-16


was making that decision knowingly, intelligently and voluntarily.” Brief for

Appellant at 18-19.

          The trial court thoroughly addressed this claim in its Opinion, set forth

the relevant law, and determined that the court did not err in denying

Duran’s request to proceed pro se, which was equivocal and made because

he wanted his appointed counsel to be replaced with new counsel. See Trial

Court Opinion, 12/8/15, at 23-26; see also Commonwealth v. Davido,

868 A.2d 431, 440 (Pa. 2005) (holding that the trial court properly denied

the defendant’s equivocal request to proceed pro se, where the request was

posed as a “bargaining device,” and the defendant’s only alternative if the

court declined his request for the appointment of new counsel). We agree

with the trial court’s sound rationale and determination, and therefore affirm

on this basis in rejecting Duran’s second issue, see Trial Court Opinion,

12/8/15, at 23-26, with the following addendum.

          Duran’s claim that the trial court erred by allegedly failing to conduct a

colloquy to address his request to proceed pro se does not entitle him to

relief.     “[F]or purposes of appellate proceedings, a court only needs to

conduct an on the record colloquy when there has been a ‘timely and

unequivocal’ request to proceed pro se.”             Davido, 868 A.2d at 438

(emphasis added).           In the    instant   case, Duran’s request was not

unequivocal. Moreover, our review of the portions of the transcript from the

April 20, 2015 hearing upon which Duran relies, see N.T., 4/20/15, at 132-



                                      -4-
J-S79036-16


35), reveals no unequivocal request to self-representation.4 See also Trial

Court Opinion, 12/8/15, at 26 (wherein the trial court stated that, at the

April 20 hearing, it had considered Duran’s argument on his request to

proceed pro se, as well as the remarks that he made “during [his]

colloquy”).

        In his third issue, Duran argues that the trial court erred when it

permitted the Commonwealth to introduce evidence that he (and two

accomplices) had robbed Baker on the day after the shooting, armed with a

revolver that was of the same type and caliber as that used in the shooting

(hereinafter referred to as “the subsequent bad act evidence”).      See Brief

for Appellant at 28-41.        Duran contends that the trial court erred in

determining that this evidence was admissible, under Pennsylvania Rule of

Evidence 404(b),5 to prove Duran’s identity as the shooter in the instant

case. See Brief for Appellant at 33-39. According to Duran, “it is important

4
  Indeed, Duran stated only “I’m not happy with [appointed counsel’s]
representation.” N.T., 4/20/15, at 135.
5
    Rule 404(b) provides, in relevant part, as follows:

     (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
     admissible to prove a person’s character in order to show that on a
     particular occasion the person acted in accordance with the character.

     (2) Permitted Uses. This evidence may be admissible for another
     purpose, such as proving motive, opportunity, intent, preparation,
     plan, knowledge, identity, absence of mistake, or lack of accident. In
     a criminal case this evidence is admissible only if the probative value
     of the evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404(b) (emphasis added).


                                    -5-
J-S79036-16


to note that the gun in question was not discovered in [his] possession by

police[,] and more importantly, it was not tied to the crime herein.            …

Accordingly, … the [subsequent bad act] evidence was not admissible to

prove identity ….” Id. at 39. Duran asserts in the alternative that even if

the subsequent bad act evidence was admissible under Rule 404(b), the trial

court should have excluded it because the probative value of this evidence

was outweighed by its prejudicial effect. Id. at 28, 41; see also id. at 35

(urging that the subsequent bad act evidence “should have been excluded

because it merely showed a propensity for committing crimes”).

      Our standard of review concerning a challenge to the admissibility of

evidence is as follows:

      The admissibility of evidence is a matter for the discretion of the
      trial court and a ruling thereon will be reversed on appeal only
      upon a showing that the trial court committed an abuse of
      discretion. An abuse of discretion may not be found merely
      because an appellate court might have reached a different
      conclusion, but requires a result of manifest unreasonableness,
      or partiality, prejudice, bias, or ill-will, or such lack of support so
      as to be clearly erroneous.

Commonwealth v. Johnson, 42 A.3d 1017, 1027 (Pa. 2012) (citations and

quotation marks omitted).

      The trial court addressed Duran’s claim in its Opinion, summarized the

applicable law, and determined that the court properly permitted the

Commonwealth to introduce the subsequent bad act evidence to prove

identity.   See Trial Court Opinion, 12/8/15, at 33-35.       As the trial court’s




                                   -6-
J-S79036-16


rationale and determination is supported by the law, we affirm on this basis

as to Duran’s third issue. See id.

      Finally, we must address the legality of Duran’s sentence, which

matter we may raise sua sponte. See Commonwealth v. Wolfe, 140 A.3d

651, 659 (Pa. 2016); see also Commonwealth v. Randal, 837 A.2d 1211,

1214 (Pa. Super. 2003) (en banc) (stating that an illegal sentence must be

vacated).   Duran was convicted of felony murder, for which the predicate

felony was the crime of robbery. The trial court sentenced Duran to life in

prison on the second-degree murder conviction as well as a concurrent term

of ten to twenty years in prison on the his robbery conviction. Pursuant to

Commonwealth v. Tarver, 426 A.2d 569 (Pa. 1981), a sentencing court

has no authority to impose a sentence for felony murder as well as a

separate sentence for the predicate offense.    Id. at 572-74 (holding that

robbery is a “constituent offense” of second-degree murder and thus “same

offense” under the double jeopardy test set forth in Blockburger v. United

States, 284 U.S. 299 (1932)); see also Commonwealth v. Harper, 516

A.2d 319, 321 (Pa. 1986) (stating that “for double jeopardy purposes, the

underlying felony in a felony-murder prosecution is the ‘same offense’ as the

murder; therefore, sentences for both the murder and the underlying felony

are prohibited.”).   Accordingly, the crime of robbery merges with that of

second-degree murder for sentencing purposes.         We, therefore, affirm

Duran’s convictions, vacate the separate judgment of sentence imposed for



                                 -7-
J-S79036-16


robbery, and affirm the judgment of sentence in all other respects. Because

our decision does not affect Duran’s aggregate sentence, a remand for

resentencing is unnecessary.      See Commonwealth v. Henderson, 938

A.2d 1063, 1067-68 (Pa. Super. 2007).

      Judgment    of   sentence   affirmed   in   part   and   vacated   in   part.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/28/2016




                                  -8-
                                                                                 Circulated 12/05/2016 10:05 AM




                         IN THE COURT OF COMMON PLEAS
                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                             CRIMINAL TRIAL. DIVISION


COMMONWEALTH                                                          CP-51-CR-0010357-2013

                                                            FILED
       vs.                                              DEC O 8 2015
                                                       Post Trial Unit
                                                                      SUPERIOR COURT
EMMANUEL DURAN                                                        1776 EDA 2015



BRINKLEY, J.                                                          DECEMBER 8, 2015

                                            OPINION

       Defendant Emmanuel Duran appeared before this Court for a jury trial and was found

guilty of second-degree murder, conspiracy, robbery, burglary and violation of the Uniform

Firearms Act (VUFA) 6106.     This Court sentenced Defendant to a mandatory sentence oflife

without the possibility of parole on the second-degree murder charge, 20 to 40 years state

incarceration on the conspiracy charge, 10 to 20 years state incarceration on the robbery charge,

IO to 20 years state incarceration on the burglary charge, and 3 Yi to 7 years state incarceration on

the VUF A 6106 charge. The sentences on all charges were to run concurrently with one another.

Defendant appealed the judgment of sentence to the Superior Court and raises the following

issues on appeal: (1) whether this Court erred when it allowed a witness who had been present in

the courtroom to testify; (2) whether this Court erred when it denied Defendant's motion to

proceed prose; (3) whether the evidence was sufficient to find Defendant guilty of all charges;

(4) whether this Court erred when it allowed evidence of a subsequent bad act by Defendant.
'!."       !


                                          PROCEDURAL HISTORY

               On July 13, 2013, Defendant was charged with murder, conspiracy, burglary, robbery and

       VUF A 6106. From May 5 to May 15, 2015, Defendant and co-defendant Raheem Brown

       ("Brown") were tried together in the presence of a jury. On May 15, 2015, Defendant was found

       guilty on all charges. On that same day, this Court sentenced him to a mandatory sentence of life

       without the possibility of parole on the second-degree murder charge, 20 to 40 years state

       incarceration on the conspiracy charge, l O to 20 years state incarceration on the robbery charge,

       10 to 20 years state incarceration on the burglary charge, and 3Y2 to 7 years state incarceration on

       the VUF A 6106 charge. The sentences on all charges were to run concurrently with one another.

       On June 12, 2015, Defendant filed a Notice of Appeal to the Superior Court. On July 7, 2015,

       this Court ordered defense counsel to file a Concise Statement of Errors Pursuant to Pa.R.A.P.

       l925(b), and defense counsel did so on July 27, 2015. On August 4, 2015, this Court ordered that

       defense counsel be permitted to withdraw and that new counsel be appointed forthwith. On

       September 18, 2015, James Lammendola, Esquire, was appointed as appellate counsel. On

       September 29, 2015, this Court ordered appellate counsel to file a Concise Statement of Errors

       Pursuant to Pa.R.A.P.   l 925(b) in the event that he wished to supplement the issues already raised

       in the Concise Statement of Errors filed by defense counsel on July 27, 2015. On October 13,

       2015, after reviewing the Concise Statement of Errors already filed by defense counsel, appellate

       counsel adopted the issues raised therein without revising or supplementing them.

                                                     FACTS

               Trial began in this matter on May 5, 2015. Defendant was represented at trial by Earl

       Kauffman, Esquire, while the attorney for the Commonwealth was Jack O'Neill, Esquire. The

       Commonwealth called Wuyatta Fahnbulleh (''Fahnbulleh") as its first witness. Fahnbulleh



                                                        2
                                       .
    testified that she was with the decedent, Rush Thompson ("Thompson"), in his house on Trinity

    Street on November 8, 2009 and that she had been friends with him for roughly six months by

    that point. Fahnbulleh testified that, on that day, she was braiding a friend's hair when Thompson

    approached her at approximately 5:00 p.m. and told her that he wanted to spend the evening with

    her. Fahnbulleh further testified that she told Thompson that she would come over after she

    finished braiding her friend's hair and that she ultimately arrived at Thompson's house a little

    before 7:00 p.m. Fahnbulleh stated that Thompson's two sons were not home at the time and

    that they were alone in his house. Fahnbulleh testified that she and Thompson smoked crack

    cocaine together and had sexual intercourse.   Fahnbulleh further testified that they were

    interrupted by the door bell, which Thompson went downstairs to answer. (N.T. 5/5/2015 p. 85-

    93).

            Fahnbulleh testified that, roughly ten minutes after Thompson left to answer the door, she

    heard the television and radio suddenly become very loud and she screamed Thompson's name.

    Fahnbulleh further testified that, after she screamed, two males, one of whom was light-skinned

    while the other was dark-skinned and holding a gun, walked up the stairs towards her.

    Fahnbulleh stated that the light-skinned male told her to put on her clothes and to cover her eyes

    so she would not look at them. Fahnbulleh testified that, after she dressed, the light-skinned

    male took her downstairs and pushed her against the wall. Fahnbulleh further testified that she

    could hear Thompson pleading for his life and that he said to one of the males, "you're my

    cousin, we're family, don't do this to me." Fahnbulleh testified that the males continually asked

    Thompson where he kept his drugs and money and Thompson told them there were no drugs in

    his house. Id. at 93-94.




                                                     3
I




I
                Fahnbulleh testified that one of the males sent another to search the house while they

         dragged her onto the floor beside Thompson and that she could hear them beat and choke him.

     I   Fahnbulleh testified that she believed there were three males present in Thompson's house,

         because when the two males brought her downstairs she could hear another male in the living

         room giving them instructions.   Fahnbulleh stated that she never saw the third male, but only

         heard him, and that one of the men was wearing a pair of brown Timberland boots. Fahnbulleh

         testified that they asked her where the drugs were located but she told them she did not know.

         Fahnbulleh stated that she heard one of the males say, "let's go, there's nothing in this house," to

         which another of the males replied, "I'm not leaving without anything."    Fahnbulleh testified that

         she then heard a "pow" sound and everything was quiet thereafter. Id. at 94-99.

                 Fahnbulleh testified that, when she next opened her eyes, she saw Thompson taking his

         last breath with blood coming from his head. Fahnbulleh further testified that she ran from the

         house and knocked on their neighbor's door but no one answered. Fahnbulleh testified that she

         ran towards another house and, when the occupants answered, she screamed, "they just shot

         (Thompson], they just shot (Thompson]". Fahnbulleh further testified that the inhabitants asked

         her whether she wanted them to call 911 and she told them to do so. Fahnbul leh further stated

         that she went to the house of a pastor she knew and, after she calmed down, she went to the

         police station. Fahnbulleh stated that the police took her to the Homicide Unit, where she gave a

         statement on November 9 at 6:23 p.m. Id. at 99-103.

                Fahnbulleh testified that she gave a second statement to the police on March 13, 2010, at

         which time she was shown a photo array. Fahnbulleh further testified that she recognized the

         darker-skinned male who came upstairs with a gun and she circled his photograph. Fahnbulleh

         stated that the gun was a black semiautomatic gun with a barrel that was seven to eight inches in



                                                          4



I.
        length. Fahnbulleh testified that she smoked crack cocaine earlier in the day before meeting with

        Thompson, but her use of crack cocaine did not impair her ability to remember the event or

        perceive what was happening.     Fahnbulleh further testified that she described the lighter-skinned

        male to police as "a black male, my complexion, my weight. .. between 5'6" to 5'9". He had

        strong cheek bones, probably between 27 to 30 years old ... he had a black hat, something white

        on it. He had brown Timberlands ... He had black jeans and a yellow sweater, colorful, like the

        one you knit, like homemade. Also [he] Jook(ed] like a baby face." Fahnbulleh further testified

        that one of the males told the other males "don't touch her, she ain't got nothing to do with it"

        after another had told him that she had seen their faces. Id. at 103-14.

                The Commonwealth called Edward Brooks ("Brooks") as its next witness. Brooks

        testified that he was currently in prison after pleading guilty to Thompson's murder. Brooks

        further testified that he knew Thompson through his mother and that he used to live directly

        adjacent to Thompson's house at 1825 South 681h Street. Brooks stated that he used to go over to

        Thompson's house to play video games with him and that he bought marijuana on a daily basis

        from Thompson. Brooks testified that, on November 8, 2009, he went over to Thompson's

        house at about 1 :00 p.m. to buy marijuana and that he went back that same day at around 7:00

        p.m. with Defendant and Brown to rob Thompson. Brooks stated that he had earlier discussed

        robbing Thompson with Brown because he knew that Thompson sold drugs from his house and

        assumed he would have money. Brooks further stated that this conversation took place at

        Brown's house, which was across the street from his house, and that Defendant was not present

        for the conversation.   Brooks testified that Defendant arrived at Brown's house a few minutes

        after the conversation ended and about ten minutes before they went to Thompson's house. (N.T.

        5/6/2015 p. 11-19).



                                                          5

.   ,
             Brooks testified that he did not have a gun on him but Brown had a .45-caliber black

     semiautomatic gun while Defendant carried a .38-caliber revolver. Brooks further testified that

     he knocked on Thompson's door and that Thompson let the three of them into his house after he

     asked to buy drugs. Brooks stated that, shortly after they entered Thompson's house, Defendant

     and Brown drew their guns on Thompson. Brooks testified that Defendant told Thompson to lay

     down on the floor while Brown went upstairs and he searched the Jiving room for drugs. Brooks

     further testified that Brown returned from upstairs with a woman and told her to stay in the

     corner. Brooks testified that he was at the bottom of the steps when the woman was brought

     down and that he grabbed her arm to place her in the corner. Brooks further testified that

     Defendant was on top of Thompson and told him to bring the woman to the dining room, which

     he did. Id. at 19-26.

             Brooks testified that, while he and Brown continued to search the house, Defendant hit

     Thompson on the head with his gun and asked him "Where is it at?" Brooks further testified that

     Thompson told them that it was in the basement but, when he went to the basement to check,

     there was a pit-bull there so he returned to the living room and kicked Thompson in the head.

     Brooks further testified that he and Defendant then choked Thompson for a few seconds. Brooks

     stated that Thompson was not wearing at-shirt and that the jeans he had been wearing had fallen

     down to his ankles. Brooks further stated that he and Defendant were both dressed entirely in

     black but he did not remember what Brown was wearing. Id. at 26-33.

            Brooks testified that, after he finished searching the house, Brown came downstairs and

     told them they should leave. Brooks further testified that he replied they could not leave

     Thompson alive because Thompson knew him and he was afraid that Thompson would kill him

     in retaliation if they left him alive. Brooks stated that Drown told him that he would have to be



                                                     6


I.
         the one to kill Thompson and he replied that he was unable to do so because he had never killed

         anyone. Brooks further testified that, as he and Brown argued, Defendant shot Thompson once

    :/   in the head using the .38-caliber revolver. Brooks stated that Defendant was crouched over
    I

         Thompson when he shot him and that Thompson was motionless after he was shot. Brooks

         further stated that the three of them ran out of Thompson's house immediately afterwards.

         Brooks testified that he never touched a gun at any point during the robbery and that he never

         told his mother that he had. Brooks further testified that neither he nor Defendant went upstairs

         and he was unsure why the woman said that he did and that he had a gun. Id. at 33-38, 53-55.

                The Commonwealth called Officer David Gerard ("Gerard") as its next witness. Gerard

         testified that he had worked in the 12th District for approximately 8 years and that he responded

         to a radio call in the area of Trinity Street at around 7:00 p.m. on November 8, 2009. Gerard

         further testified that the radio call stated that somebody had been shot inside a home and that,

         although the exact address was unknown, the front door to the house was left open. Gerard stated

         that he arrived at the location and observed that the front door of 6726 Trinity Street was open.

         Gerard further stated that he approached the property from the front steps while his partner

         proceeded to the rear of the property. Gerard testified that, immediately after entering the front

         door, he observed Thompson lying face down on the living room floor. Gerard further testified

         that Thompson's pants were down around his ankles and that, while he was not wearing a shirt,

         he had a white t-shirt covering his head which was partially soaked in blood. Gerard stated that,

         after he checked Thompson for vital signs, he searched the property but did not locate any other

         people inside the house. Gerard further stated that the medics arrived at the scene and together

         they rolled Thompson over and pulled him further into the living room. Gerard testified that, as

         they moved Thompson, he saw the projectile part of a bullet in a pool of blood where



                                                          7



I
     I   j



             Thompson's head had been laying. Gerard further testified that he searched the area for a fired

             cartridge casing but was unable to find any. Id. at 161-65.

                      The Commonwealth called Michelle Thomas ("Thomas") as its next witness. Thomas

             testified that she had been friends with Thompson and that Brooks was her son. Thomas further

             testified that, sometime after she learned that Thompson had been killed, the police came to her

             house for Brooks. Thomas stated that Brooks was in New York on a church retreat at the time so

             she called her brother to retrieve him and, when he returned to Philadelphia, he turned himself in

             to police.   Thomas further testified that she asked Brooks why Homicide detectives were looking

             for him and, although he initially denied involvement, he eventually told her that he was

             involved in Thompson's murder. Thomas testified that Brooks told her that he went with two

             other men to Thompson's home and told Thompson that they wished to buy marijuana from him.

             Brooks further told her that, after Thompson let them into his home, the two men pulled out guns

             and robbed him. Brooks told her that one of the men gave a gun to him and told him that he had

             to kill Thompson, but he was unable to do it. Brooks further told her that when he gave the gun

             back to the man, the other man shot Thompson in the head and they ran out of the house.

             Thomas testified that Brooks told her that one of the other men was Brown, who lived across the

             street from them, but she did not know who the second man was. Id. at 172-80.

                      The Commonwealth called Myron Baker ("Baker") as its next witness.       Baker testified

             that, at around 8 a.m. on November 9, 2009, three males came to his house.     Baker further

             testified that the first male was 5'6", around 18 to 26 years old, light-skinned and had a tattoo on

             his lower arm, while the other two males were both approximately 5'8" to 5' 10", around the

             same age as the first male and that one of the other males had a medium complexion while the

             other had a dark complexion.   Baker testified that he was the lawful owner of two .40-caliber



                                                              8



j.
    firearms and that, when the males came to his house, he had one of the firearms, a .40-caliber

    Glock 27, in his waistband while the other one, a .40-caliber black and silver HK, was in his

    truck. Baker testified that the light-skinned male had a black .38-caliber revolver with a two to

    three inch barrel length while the other two males each had semiautomatic handguns. Baker

    further testified that the light-skinned male was wearing a black hooded sweatshirt and blue jeans

    while the other two wore dark hooded-sweatshirts and jeans. Baker stated that the males took his

    handguns from him and left. Id. at 206-14.

           The Commonwealth called Officer Joseph Rapone ("Rapone") as its next witness.

    Rapone testified that he had been assigned to the Philadelphia Highway Patrol for 18 years and

    that, on June 9, 2010, he made a car stop in the 2800 block ofNorth 5111 Street. Rapone stated

    that, after stopping the vehicle for a violation, he was approaching the vehicle on foot when his

    partner yelled "gun".   Rapone further stated that he observed the passenger in the left rear

    passenger seat, Joshua Hines ("Hines,,), put a handgun in his pocket. Rapone testified that he

    immediately drew his firearm, took the gun from Hines then arrested him and placed him in the

    police car. Rapone further testified that Brown was sitting in the right rear passenger seat of the

    vehicle and that he took Brown out of the vehicle. Rapone stated that, as he searched Brown for

    weapons, his partner again yelled "gun" as he was searching the right front passenger, John

    Bowie ("Bowie"). Rapone testified that he let go of Brown, who subsequently fled southbound

    on 5•h Street and westbound on Somerset before they lost him. Rapone testified that he recovered

    a .40-caliber Glock from Bowie and a .38-caliber Lady Smith revolver with a very small barrel

    from Hines. Rapone further testified that the revolver had four live rounds and one fired

    cartridge casing when it was recovered. Rapone stated that Brown was not apprehended that day

    and he did not recover any drugs from the car. Id. at 228-37.



                                                      9


I
I   I
                The Commonwealth called Bowie as its next witness. Bowie testified that he was

        arrested on June 9, 2010 after the car he was travelling in with Brown and Hines was pulled over

        by the police. Bowie further testified that he had a Glock 27 semiautomatic handgun on him

        when he was arrested and that Hines had a .38-caliber Smith and Wesson revolver on him.

        Bowie stated that he did not remember Defendant or Brown admitting to him that they had

        committed a murder and that he told the police that they had so he could leave custody. Bowie

        further stated that Defendant and Brown could not have committed the murder because he killed

        Thompson, although he did not know Thompson's name. Bowie testified that Thompson was

        the only person in the house when he killed him and that he used the .38-caliber Smith and

        Wesson. Bowie further testified that he killed Thompson with the assistance of another male,

        although he did not know the male's name. Bowie stated that the male was 6' and had brown

        skin, but could not describe him further. Id. at 252-62.

               Bowie testified that the other male knocked on Thompson's door and they entered his

        house after Thompson let them in. Bowie further testified that Thompson was older than him but

        could not describe him further. Bowie stated that he could not remember what color shirt

        Thompson was wearing, what kind of pants Thompson was wearing or what the inside of

        Thompson's house looked like. The Commonwealth then read from the statement Bowie gave to

        police on June 30, 2010.   Bowie stated that on, June 9, 2010, he was stopped and arrested by the

        police for possessing a Glock 27 .40-caliber handgun that he did not have a permit to carry.

        Bowie further stated to the police that he received the Glock from Brown that morning. Bowie

        testified at trial that he remembered telling this to the police, but it was untrue as the gun was his

        own. Bowie testified at trial that he identified a photograph of Brown and that he told the police

        that Brown was sitting in the seat behind him in the car when it was stopped.     Id. at 263-76.



                                                          10
     I
 ·1,

                 In Bowie's June 30, 2010 statement to police, he stated that Defendant and Brown told

i        him they had killed an older male inside a house in Southwest Philadelphia near Brown's house .

.t       Bowie further stated to the police that Brown told him they thought the man had marijuana in his
I
         house and that they used the .40-caliber handguns. Bowie testified at trial that he gave these

         answers to the police but he lied because he did not want to get charged with possessing the gun.

         Bowie stated to the police that, on the morning he was arrested, Defendant and Brown arrived at

         Defendant's sister's house with a .38-caliber revolver, a silver and black .40-caliber

         semiautomatic, a black .40-caliber Glock, and a .45-caliber ACP. Bowie further stated to the

         police that the .38-caliber gun was sold to a person named Diddy and that Defendant was

         arrested carrying the .40~caliber HK that came from Baker. Bowie testified at trial that he used

         the gun that Defendant and Brown had taken from Baker on November 9, 2009 to shoot

         Thompson on November 8, 2009. (N.T. 5/7/2015 p. 15-25, 30-31,           111-12).

                 The Commonwealth called Hines as its next witness. Hines testified that he was arrested

         in June 20_10 while in a car with Bowie and Brown and that he gave a statement to the police on

         June 11, 2010. Hines stated to the police that he was arrested for carrying a revolver that Diddy

         had given to him. Hines further stated to the police that Defendant told him that he had killed a

         man inside a house in Southwest Philadelphia near Brown's house. Hines testified at trial that he

         remembered making that statement to the police but could not remember whether it was true

         because he was high on cough syrup at the time, despite earlier stating to the police that he was

         not under the influence of drugs or alcohol. Hines testified at trial that he identified a photograph

         of Defendant after he finished his statement and signed his name below the photograph.          Hines

         testified at trial that he had written multiple letters to the District Attorney asking to retract his

         statement because he did not want to testify against his friends at trial. Id. at I 37-63.



                                                            l1
.1

             The Commonwealth called Gary Collins ("Collins") as its next witness.          Collins testified

     that he worked at the Philadelphia Medical Examiner's Office from January 2007 to October

     2014 as an assistant medical examiner and later the deputy chief medical examiner. Collins

     further testified that, after graduating from medical school, he did a five-year training program in

     pathology at the University of South Florida and a one-year training program in forensic

     pathology in Philadelphia.    Collins stated that he was board certified in the area of anatomic,

     clinical and forensic pathology and that he had personally performed in excess of 2300 autopsies.

     Collins further testified that he had testified as an expert in the area of forensic pathology at least

     a few hundred times. Collins was subsequently offered and accepted by this Court as an expert

     in the field of forensic pathology.TN.T.    5/8/2013 p. 4-7).

             Collins testified that he performed Thompson's autopsy on November 8, 2009. Collins

     further testified that Thompson was pronounced dead by the medics at the scene at 7:46 p.m. on

     November 8, 2009 and his body was subsequently transported to the Medical Examiner's Office.

     Collins testified that Thompson had suffered a perforating gunshot wound to the head and that no

     bullets were recovered from the body. Collins further testified that the entrance wound was

     located on the back left side of Thompson's head and the exit wound was on the front right side

     of his head just above his hairline.   Collins stated that there was no soot or stippling found on

     Thompson's skin. Collins testified that Thompson was wearing a pair of jeans and socks, and

     that there was a blood-stained white t-shirt that accompanied his body. Collins further testified

     that there were holes in the t-shirt and gunfire residue adjacent to the holes.   Collins stated that, if

     the shirt was wrapped around Thompson's head, then the residue would mean that the gun was

     within two inches to three feet of Thompson's head when it was fired. Collins further stated that




                                                        12
there were multiple holes in the shirt, which was consistent with the shirt being folded and one

shot passing through it. Id. at 8-18.

        Collins testified that Thompson tested positive for cocaine. Collins stated that Thompson

had a small abrasion on the right side of his face and forehead and small scrapes just above his

eyebrow. Collins further stated that Thompson had an area about two inches in size on his right

cheek which was swollen and had two small scrapes. Collins stated that these abrasions were

consistent with being struck by a blunt object. Collins testified that Thompson's injuries were

consistent with a person standing or crouching over him and firing one shot through at-shirt into

the back of his head. Collins stated that, once Thompson sustained the gunshot wound, he would

have been immediately incapacitated and capable of only small, involuntary movements. Collins

further stated that it was possible that Thompson could have continued to breathe after sustaining

the gunshot wound despite the damage to his brain. Id. at 19-25.

       The Commonwealth called Abu Abdul Wakeel ("Wakeel") as its next witness. Wakeel

testified that he lived near Trinity Street but could not recall knowing Brooks. Wakeel further

testified that he could not recall giving a statement to the police about Thompson's death. The

Commonwealth then read from the statement Wakeel gave to police on March 2, 2010.        Wakeel

stated to the police that Brooks told him that he had bought marijuana from Thompson and

thought that he could rob him. Wakeel further stated that Brooks told him that he and two other

men went to Thompson's house and knocked on the door as though he was going to buy

marijuana. Brooks further told him that one of the men he was with drew a revolver after they

entered the house while the other one went upstairs and found a woman there. Wakeel stated

that Brooks told him that one of the men asked Thompson where the drugs were and, when

Thompson refused to tell them, they shot him. Wakeel further stated to the police that Brooks



                                                13
told him about the murder while they were smoking marijuana together on a soccer field and

would mention it on occasion thereafter. Wakeel stated to the police that Brooks told him that

they used a .38-caliber gun and that they had to kill Thompson because Thompson had known

Brooks his entire life. Wakeel testified at trial that he could not recall giving these answers to the

police. Id. at 40-63.

       The Commonwealth called Officer David Marshall ("Marshall") as its next witness.

Marshall testified that he worked for the Bensalem Township Police Department and that, on

May 11, 20 I 0, he went to the Lincoln Motel at 2277 Lincoln Highway. Marshall further testified

that he came into contact with Defendant at the location when Defendant fled from a vehicle the

police had been observing after the police decided to initiate a traffic stop. Marshall testified

Defendant fled from the passenger side towards a wooded area near the motel and that he

pursued Defendant into the woods. Marshall further testified that, as Defendant was running, his

hand was up near the right side of his hip holding what appeared to be a bulky object. Marshall

testified that they identified themselves as police and told Defendant to stop, but he continued to

run. Marshall further testified that, as Defendant ran through the woods along the Bensalem side

of the Poquessing Creek, he once turned towards him and reached for the same area around his

waistband that he was holding as he started to flee, but appeared to be surprised when nothing

was there. Marshall stated that Defendant eventually was arrested on the opposite side of the

creek. Marshall testified that a .40-caliber Heckler & Koch semiautomatic with a black handgrip

and a silver slide was recovered from a sandy area where Defendant had earlier fallen down near

the start of the chase. Marshall stated that the gun, which had the serial number 26045373, was

placed on a property receipt and taken to Philadelphia. (N.T. 5/13/2015 p. 12-24).




                                                 14
       The Commonwealth called Officer Robin Song ("Song") as its next witness. Song

testified that he worked in the 12111 District and that, on August 16, 2010, he went to 1836

Yewdall Street to search for Brown. Song further testified that they knocked on the front door of

the property and identified themselves as police, at which time a young black male opened the

door and told them that Brown was upstairs. Song stated that they entered the house, identified

themselves as police and told Brown to come downstairs but no one answered.        Song further

stated that he and a couple other officers went upstairs and searched different rooms for Brown.

Song testified that he came upon a closet in one of the bedrooms that initially appeared to be

filled with clothes but, upon further inspection, he noticed what appeared to be the top of a

person's head. Song further testified that, after he confirmed that it was a person, he drew his

weapon and told the person to put his hands up. Song stated that two hands appeared from the

pile of clothes, at which time he pulled Brown out of the closet and arrested him. Id. at 28-32.

       The Commonwealth called Officer Jeff Holden ("Holden") as its next witness. Holden

testified that he was a Philadelphia Police Officer and that, on April 29, 2010, he recovered a

fired cartridge casing from a .40-caliber firearm as well as a projectile of an unknown caliber

from 2441 Brown Street. Id. at 37-38.

       The Commonwealth called Officer Joseph Murray ("Murray") as its next witness.

Murray testified that he worked for the Special Investigations Unit of Southwest Detectives and

that, on June 10, 2010, he took a statement from Bowie. Murray testified that he had not been

looking for Bowie and had not known Bowie before he was arrested by Rapone. Murray stated

that Bowie was cooperative with him when he gave the statement and that he did not force or

threaten Bowie to give him information. Murray further stated that Bowie was provided with

food and the opportunity to use the bathroom and that he did not appear to be under the influence



                                                 15
of drugs or alcohol. Murray testified that he reviewed Bowie's rights with him prior to the

statement and that Bowie signed his initials next to each right to indicate that he understood

them. Id. at 40-47.

        Murray testified that Bowie told him he had received the .40-caliber Glock 27 he had

been arrested for carrying from Brown on the morning of June 9, 2010. Bowie further told him

that Brown and Defendant took the firearms from Baker. Bowie stated that they took a silver

and black .40-caliber semiautomatic and a .40-caliber black Glock from Baker, to go along with

a .38-caliber revolver and a .45 ACP they already had. Murray further testified that Bowie

identified Defendant's girlfriend as Jacklyn Smith and that Defendant was arrested while he was

at a hotel with another woman, Tyiesha Williams.     Bowie further stated that Brown and

Defendant told him that they had killed an older man inside of a house in Southwest Philadelphia

near Brown's house. Bowie stated that they told him it was a home invasion, that they believed

the man had marijuana in his house and that they used .40-caliber firearms. Murray testified that

Bowie never expressed any hesitation as to the accuracy of the statement and that he signed each

page of the statement. Id. at 47-57.

       Murray testified that he took a second statement from Bowie on June 23, 2010. Murray

testified that Bowie stated that, at around 5:00 a.m., he, Defendant and Brown walked from 24l11

and Berks to Baker's house after Defendant's sister told them that Baker had guns and money at

his house. Bowie further stated that Defendant and Brown stood behind Baker's truck and

waited for Baker, then took a Glock 27 from Baker's hip and a HK .40-caliber gun. Bowie

stated to the police that, on April 29, 2010 at 2441 Brown Street, Defendant fired the .38 caliber

revolver while he fired the Glock 27. Bowie further stated that Hines told him that Defendant,

Brown and a young male had participated in Thompson's murder.       Murray testified that Bowie



                                                16
     signed each page of the second statement and did not express in any way that he was

     uncomfortable with the content of the statement or wanted to change anything about it. Murray
 1
·'
     further testified that Bowie told him that he was giving the information in the hopes of leniency

     and that he explained to Bowie that he could not promise anything to him nor could he receive

     leniency if the statements were false. Id. at 58-70.

            Murray testified that he took a statement from Hines on June 11, 2010.      Murray further

     testified that Hines stated that Defendant told him he had killed a man inside a house in

     Southwest Philadelphia.   Murray testified that Hines did not express any hesitation about the

     accuracy of the statement or ask to change it. Murray further testified that, prior to the first

     interview with Bowie, the only information he had about Thompson's murder was that a murder

     had occurred at that location in Southwest Philadelphia.    Murray stated that he did not respond to

     the scene of Thompson's murder nor had he ever spoken to anyone at Homicide about it.

     Murray testified that the statements with Bowie and Hines were not primarily concerned with the

     murder, that he did not try to elicit further information about the murders, and that there was

     never any discussion that Bowie or Hines might go to jail for Thompson's murder. Id. at 73-85.

            The Commonwealth called Tracy Byard ("Byard") as its next witness. Byard testified

     that he worked for the Homicide Unit, but was not the assigned detective on Thompson's

     murder. Byard testified that, on March 2, 2010, he took a statement from Wakeel in connection

     to the murder. Byard further testified that he recorded Wakeel's answers verbatim and that

     Wakeel had the opportunity to review his statement. Byard testified that Wakeel signed each

     page of the statement to indicate that the statement was correct. Jd. at 118-21.

            The Commonwealth called Detective Thomas DeMalto ("DeMalto") as its next witness.

     DeMalto testified that he was assigned to Central Detectives and that, on November 9, 2009, he



                                                       17
 took a statement from Baker. DeMalto further testified that Baker told him that three individuals

 came to his house and took his two .40-caliber guns. DeMalto testified that one of the firearms

 taken from Baker was a black and silver Heckler & Koch .40-caliber handgun with the serial

 number 26045373 while the other one was a black Glock .40-caliber handgun with the serial

 number KZZ043. DeMalto further testified that the serial number on the Heckler & Koch .40-

. caliber recovered from Defendant by Bensalem detectives matched the serial number of the

 Heckler & Koch .40-caliber handgun that was stolen from Baker while the firearm recovered

 from Bowie by Rapone on June 9, 2010 had the same serial number as the Glock that was taken

 from Baker. Id. at 137-46.

         The Commonwealth called Officer Michael Maresca ("Maresca") as its next witness.

 Maresca testified that he was assigned to the Crime Scene Unit and that, on November 8, 2009,

 he investigated the crime scene at 6726 Trinity Street. Maresca stated that, before he entered the

 property, he searched for ballistic evidence or weapons but could not find any. Maresca testified

 that, when he entered the property, he looked to his left and saw Thompson lying on his back

 with his feet towards the door and his head towards the stairs. Maresca further testified that

 Thompson appeared to have a wound to his head and, when he approached him, he could see that

 there was a hole in his head. Maresca stated that he lifted Thompson's head and saw that there

 was a projectile underneath him. Maresca further stated that there was at-shirt       underneath

 Thompson's head and that his pants had fallen down to his knees. (N.T. 5/14/2015 p. 5-9).

         Maresca testified that the projectile had mushroomed out and was found in a pool of

 blood on top of the t-shirt.   Maresca further testified that he did not find any other ballistic

 evidence inside the house. Maresca stated that he tested some items found at the crime scene for

 DNA, but there was not enough to form a complete profile. Maresca further stated that he was



                                                     18
      f   unable to find any fingerprints that were of use in the investigation.    Maresca testified that,

          because no fired cartridge casing was found, it was probable that a revolver was used because the

          fired cartridge casing remains in the gun after a revolver had been fired. Maresca further

          testified that he submitted the projectile that was found to Kenneth Lay ("Lay") of the Firearms

          Identification Unit. Id. at 9-18.

                  The Commonwealth called Lay as its next witness. Lay testified that he was previously

          assigned to the Firearms Identification Unit as a supervisor and that he had worked for the

          Firearms Identification Unit for 19 years. Lay further testified that he underwent a three-year

          training program to join the unit and that he subsequently engaged in further training at the FBI

          laboratory, the ATF and various firearms manufacturers. Lay stated that he had been qualified as

          an expert in firearms identification 286 times in state and federal court. Lay was subsequently

          offered and accepted by this Court as an expert in firearms identification. Id. at 42-47.

                  Lay testified that the firearm recovered from Hines was a .38-caliber Lady Smith &

          Wesson special revolver with the serial number BDV 1577.         Lay further testified that the revolver

          came with four live rounds of ammunition and one fired cartridge casing. Lay stated that the

          bullet recovered from the murder scene was a .38-caliber bullet, while the projectile recovered

          from 2441 Brown Street on April 29, 2010 was also a .38-caliber bullet. Lay further stated that

          he compared the two projectiles to the .38-caliber gun that was recovered from Hines and was

          able to determine that the projectile recovered at 2441 Brown Street was fired from that

          particular gun. Lay testified that, with regard to the bullet recovered from Thompson's murder

          scene, the class characteristics    of the bullet matched those of the revolver recovered from Hines

          but he was unable to determine whether the bullet was fired from that particular firearm due to



. i


                                                              19
 .
J.   damage to the bullet and corrosion in the gun barrel. Lay further testified that the damage to the

     bullet could have been caused by the impact with Thompson's head. Id. at 60-69.

            The Commonwealth called Detective David Schmidt ("Schmidt") as its next witness.

     Schmidt testified that he worked for the Homicide Unit and was the assigned detective for

     Thompson'smurder.      Schmidt further testified that Defendant was arrested on May 11, 2010

     and that at the time of his arrest, he was 26 years old, weighed 150 pounds and was 5'6" tall.

     Schmidt testified that Brooks would not have had access to the statements of Bowie or Hines.

     Schmidt further testified that he first learned of the statements that Bowie and Hines gave shortly

     before Defendant and Brown were arrested and after Brooks gave his statement. Schmidt

     testified that, based on those statements, arrest warrants were obtained for Defendant and Brown.

     Schmidt further testified that Shasnatty Warner ("Warner") never contacted him about the case

     nor did anyone else ever contact him about a possible alibi. Schmidt stated that Bowie, Wakeel

     and Hines never contacted him about changing their statements. Id. at 84-108.

            The Commonwealth read a stipulation, by and between counsel, that Defendant and

     Brown did not have a license to carry a firearm in the state of Pennsylvania. The

     Commonwealth further moved a certificate of non-licensure into evidence, which showed that,

     on November 8, 2009, neither Defendant nor Brown possessed a valid license to carry a firearm

     nor a valid sportsman's firearm permit. After moving the certificate of non-licensure into

     evidence, the Commonwealth rested. Id. at 161-62.

            Defendant read a stipulation, by and between counsel, that Defendant was measured in

     court on May 13, 2015 and that he was 5'4" tall with shoes on when measured. Id. at 169.

            Defendant called Warner as a witness. Warner testified that she dated Defendant from

     2008 to 2010. Warner further testified that she was studying biology at Temple University in



                                                     20
    November 2009 and that she and Defendant lived together at 1416 East Luzerne Street. Warner

    stated that she had a very busy schedule due to her studies and therefore she and Defendant set

    aside Sundays so they could spend time together. Warner further stated that they would spend

    the entire day together on every Sunday. Warner testified that she gave a statement to

    Investigator Sharon Williams of Sister's International Private Investigation Services on April 4,

    2015. Warner stated that she told Defendant that he could give her information to his lawyer and

    that she did not go to the police because she did not believe it would make a difference. Id. at

    170-75. After Warner testified, Defendant rested. Id. at 203.

                                                   ISSUES

           I.      WHETHER THE COURT ERRED WHEN IT ALLOWED A WITNESS
                   WHO HAD BEEN PRESENT IN THE COURTROOM TO TESTIFY.

           II.     WHETHER THE COURT ERRED WHEN IT DENIED DEFENDANT'S
                   MOTION TO PROCEED PRO SE.

           III.    WHETHER THE EVIDENCE WAS SUFFICIENT TO FIND DEFENDANT
                   GUILTY OF ALL CHARGES.

           IV.     WHETHER COURT ERRED WHEN IT ALLOWED EVIDENCE OF A
                   SUBSEQUENT BAD ACT BY DEFENDANT.

                                               DISCUSSION

           I.      THIS COURT DID NOT ERR WHEN IT ALLOWED A WITNESS WHO
                   HAD BEEN PRESENT IN THE COURTROOM TO TESTIFY.

           This Court did not err when it allowed Baker to testify after it was discovered that he had

    been present in the courtroom for a portion of Brooks' testimony. Once a sequestration order is

    in effect and a possible violation is brought to the court's attention, the trial court must

    determine, as a question of fact, whether there has been a violation and, if so, the remedy

r   required. Commonwealth v. Schwartz, 419 Pa.Super. 251, 615 A.2d 350, 357 (1992) (citing

    Commonwealth v. Stinnett, 356 Pa.Super. 83, 514 A.2d 154 (1986)). In deciding whether to


                                                      21
allow a witness who violates a sequestration order to testify, the trial court should consider the

seriousness of the violation, its impact on the testimony of the witness, the probable impact on

the outcome of the trial, whether the witness intentionally disobeyed the order, and whether the

party calling the witness procured the disobedience. Id. (citing Commonwealth v. Mokluk, 298

Pa.Super. 360, 444 A.2d 1214 (1982)). If a violation of a sequestration order is found, the

remedy is a matter left to the discretion of the trial court, and, it is within the sound discretion of

the trial court whether to allow the witness to testify with the proper cautionary instruction.

Commonwealth v. Marinelli, 547 Pa. 294, 690 A.2d 203, 219 (1997) (citing Commonwealth v.

Smith;464 Pa. 314, 346 A.2d 757 (1975)).

       In the case at bar, defense counsel objected after Defendant informed him that Baker was

present in the courtroom during Brooks' testimony despite a sequestration order being in effect.

Defendant subsequently requested that Baker be prevented from testifying due to his violation of

the sequestration order. Defendant argued that Baker could tailor his description of the .38-

caliber revolver Defendant possessed on November 9, 2009 to Brooks' testimony of the .38-

caliber that Defendant possessed during Thompson's murder. The Commonwealth argued in

response that he had informed Baker to meet him in the hallway outside of the courtroom and

that he had taken every precaution to keep any witnesses outside the courtroom.        The

Commonwealth further argued that he did not know what Baker looked like, as he had only

spoken to him over the phone, and that he was unaware that Baker was in the courtroom. This

Court denied Defendant's motion to preclude Baker's testimony. This Court stated that Baker

would not have had any knowledge of what was testified to by Brooks as his testimony

concerned a separate incident and that Baker consequently would not have been influenced by

Brooks' testimony. This Court further stated that the defense would be able to cross-examine



                                                  22
     '
         Baker on his violation of the sequestration order and any testimony that he heard while sitting in

         the courtroom. (N.T. 5/6/2015 p. 152-60).

                This Court did not err when it allowed Baker to testify despite his violation of the

         sequestration order. As this Court noted, the impact of Brooks' testimony on Baker would have

         been minimal as it concerned a separate event that Baker would not have had any knowledge of

         and which was unrelated to the content of Baker's testimony. Moreover, the Commonwealth did

         not procure Baker's violation of the order but instead made reasonable efforts to ensure that none

         of their witnesses violated the order and was unaware that Baker was present in the courtroom.

         In allowing Baker to testify, this Court also allowed the defense to cross-examine Baker about

         his violation of the sequestration order and any possible effect it might have had on his

         testimony, which defense counsel subsequently did. Thus, the jury was able to assess any

         possible effect that Baker's violation of the sequestration order might have had upon his

         testimony and determine the weight and credibility of his testimony accordingly. Therefore, this

         Court did not err when it allowed Baker to testify despite his presence in the courtroom during a

         portion of Brooks' testimony.

                II.     THIS COURT DID NOT ERR WHEN IT DENIED DEFENDANT'S
                        MOTION TO PROCEED PRO SE.

                This Court did not err when it denied Defendant's motion to proceed prose. A criminal

         defendant has a constitutional right, necessarily implied under the Sixth Amendment of the U.S.

         Constitution, to self-representation at trial. Commonwealth v. Spotz, 610 Pa. 17, 18 A.3d 244,

         263 (2011) (citing Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975)).

         The right to self-representation is not automatic; rather, "the request to proceed pro· se must be

         made timely and not for purposes of delay and must be clear and unequivocal." Commonwealth

         v. El, 602 Pa. 126, 977 A.2d 1158, 1163 (2009) (citing Commonwealth v. Davido, 582 Pa. 52,


                                                          23
 j




I.
••i
      868 A.2d 431, 438 (2005)). A defendant's request to proceed prose should be analyzed based on

      the totality of the circumstances to determine whether it was unequivocal. Commonwealth v.

      Faulk, 2011 PA Super 76, 21 A.3d 1196,      120 l (2011 ). Courts generally consider a myriad of

      factors in concluding whether a request was unequivocal including: whether the request was for

      hybrid representation or merely for the appointment of standby or advisory counsel, the trial

      court's response to a request, whether a defendant has consistently vacillated in his request, and

      whether a request is the result of an emotional outburst. Id. If a request to proceed prose is

      "employed as a bargaining device rather than as a clear demand for self representation," its

      denial is not an abuse of discretion. Commonwealth v. Brooks, 104 A.3d 466, 475 (Pa. 2014)

      (citing Davido, 868 A.2d at 440). The trial court does not have an obligation to assume that the

      request to proceed prose must be granted, and then probe the party for support for the request, or

      to find weaknesses in the request, particularly if the trial court, which has the advantage of

      familiarity with the case and its history, and of observing in person the defendant requesting to

      represent himself, believes that further delay is the real reason for a request to represent oneself,

      a motivation the defendant is unlikely to simply admit, or when the request to self-represent is

      tied to an expression of dissatisfaction with appointed counsel. Id. at 477.

             In the case at bar, this Court did not err when it denied Defendant's motion to proceed

      prose as Defendant's request to represent himself was not unequivocal but rather was tied to an

      expression of dissatisfaction with appointed counsel. Defendant filed a prose motion to proceed

      prose on or about April 13, 2015. However, on January 24, 2014, Defendant previously had

      filed a motion for new counsel with this Court and indicated disagreements over trial strategy

      and personal differences as reasons.




                                                        24
       Thus, in light of this Court's history with this case and familiarity with Defendant's long-

standing desire to have new counsel appointed, this Court accurately perceived that Defendant's

request to proceed pro se was not a manifestation of a desire for self-representation   but was

merely being employed as a bargaining chip for the appointment of new counsel. Tellingly,

immediately after this Court denied his motion, Defendant stated, "I'm not happy with

[appointed counsel's) representation." (N.T. 4/20/2015 p. 135). Furthermore, Defendant

continued to seek the replacement of appointed counsel on appeal. On July 2, 2015, Defendant

again sent this Court a letter detailing his dissatisfaction with appointed counsel and asked that

he be replaced with an attorney from the Defender's Association.     Defendant stated in the letter

that he had filed a complaint against defense counsel with the Pennsylvania Bar Association. In

August 2015, in light of Defendant's continued attempts to have him removed from his case,

defense counsel filed a motion to withdraw and this Court permitted defense counsel to withdraw

on August 4, 2015. Notably, Defendant did not seek to proceed prose on appeal but instead

requested that this Court appoint new appellate counsel for him, which this Court did on

September 22, 2015. Moreover, after appointment of new counsel, new counsel did not file a

new l 925(b) statement, but agreed with prior trial counsel on the issues to be raised and adopted

trial counsel's l 925(b), in total, as his own, without revising or supplementing them. Thus, there

is every indication in the history of this case and Defendant's own statements during the motions

hearing that his request was not an unequivocal demand for self-representation     but was yet

another attempt to effect what he had been trying to achieve since January 2014, the removal and

replacement of appointed counsel.

       Furthermore, this Court determined that Defendant would not comply with the rules of

evidence and criminal procedure. On April 20, 20 l 5, this Court heard argument from Defendant



                                                 25
I   •.




on his motion to proceed prose, in the course of which it became readily apparent to this Court

that Defendant would be unable to properly follow the rules of evidence and criminal procedure

at trial. Almost immediately, this Court was able to determine that Defendant had misfiled his

motion to proceed prose with the Office of Judicial Records the week prior to the hearing and

consequently this Court had not received a copy of the motion. Moreover, Defendant indicated

during this Court> s colloquy that he believed he could proceed prose simply by informing

defense counsel of his desire to proceed prose and that he wished to proceed prose because

defense counsel allegedly refused to subpoena certain alibi witnesses and obtain a particular

statement made by Brooks from the District Attorney's Office. However, defense counsel

informed the Court that not only had the witnesses that Defendant requested already been

subpoenaed but he had also received the complete discovery from the Commonwealth.

Moreover, defense counsel informed the Court that the statement Defendant claimed was made

by Brooks upon his arrest did not in fact exist, which was confirmed by the Commonwealth.

(N.T. 4/20/2015 p. 126-36).Thus, in addition to the equivocal nature of his request to proceed

prose, it became readily apparent to this Court during Defendant's colloquy that he would be

unable to properly follow the rules of evidence and criminal procedure at trial. Therefore, this

Court did not err when it denied Defendant's motion to proceed prose.

         III.   THE EVIDENCE WAS SUFFICIENT TO FIND DEFENDANT GUILTY
                OF ALL CHARGES.

                1. Sufficiency of the evidence.

         A review of the sufficiency of the evidence to support a conviction requires that the

evidence be reviewed in the light most favorable to the Commonwealth as verdict winner.

Commonwealth v. Levy, 2013 PA Super 331, 83 A.3d 457, 461 (2013) (quoting Commonwealth

v. Williams, 871 A.2d 254, 259 (Pa.Super. 2005)). The Commonwealth is also entitled to all


                                                  26
  '   •.


favorable inferences which may be drawn from the evidence. Commonwealth v. Kelly, 2013 PA

Super 276, 78 A.3d 1136, 1139 (2013) (citing Commonwealth v. Hopkins, 67 A.3d 817, 820

(Pa.Super. 2013)). The evidence put forth by the Commonwealth will be considered sufficient if

it establishes each material element of the crime beyond a reasonable doubt, even if by wholly

circumstantial evidence. Commonwealth v. Franklin, 2013 PA Super 153, 69 A.3d 719, 722

(2013) (citing Commonwealth v. Brewer, 876 A.2d 1029, 1032 (2001)).

           When determining whether the evidence is sufficient to support a guilty verdict, the

appellate court must examine the entire trial record and consider all of the evidence actually

received. Commonwealth v. Graham, 2013 PA Super 306, 81 A.3d 137, 142 (2013) (quoting

Commonwealth v. Brown, 23 A.3d 544, 559-60 (Pa.Super 2011)).            However, the trier of fact is

entitled to believe all, part or none of the evidence received at trial and the appellate court cannot

substitute its judgment for that of the fact-finder. Commonwealth v. Fabian, 2013 PA Super 6,

60 A.3d 146, 151 (2013) (quoting Commonwealth v. Jones, 886 A.2d 689, 704 (Pa.Super.

2005)). The facts and circumstances established by the Commonwealth need not eliminate any

possibility of the defendant's innocence; rather, any doubt is to be resolved by the fact-finder

unless the evidence is so weak and inconclusive that, as a matter of law, no probability of fact

could be concluded. Commonwealth v. Stays, 2013 PA Super 170, 70 A.3d 1256, 1266 (2013)

(citing Commonwealth v. Aguado, 760 A.2d 1181,          1185 (Pa.Super. 2000)).

                  2. The evidence was sufficient to find Defendant guilty of second-degree
                     murder.

           The evidence presented at trial was sufficient to find Defendant guilty of second-degree

murder. A person is guilty of criminal homicide if he intentionally, knowingly, recklessly or

negligently causes. the death of another human being. 18 Pa.C.S.A. § 2501 (a). A criminal

homicide constitutes murder of the second degree when it is committed while the defendant was


                                                   27
 t   •




engaged as a principal or an accomplice in the commission of, or an attempt to commit, or flight

after committing or attempting to commit, robbery, rape, or deviate sexual intercourse by force

or threat of force, arson, burglary or kidnapping. 18 Pa.C.S.A. § 2502(b ), ( d). The malice or

intent to commit the underlying crime is imputed to the killing to make it second-degree murder,

regardless of whether the defendant actually intended to physically harm the victim.

Commonwealth v. Lambert, 2002 PA Super 82, 795 A.2d 1010, 1021 (2002) (citing

Commonwealth v. Mikell, 556 Pa. 509, 729 A.2d 566, 569 (1999)).

         In the case at bar, the evidence was sufficient to find Defendant guilty of second-degree

murder. Brooks testified that Defendant crouched over Thompson and shot him once in the head

with the .38-caliber revolver while he was in engaged in the commission of a robbery. Collins

testified that Thompson was killed in a manner consistent with someone crouching over him and

shooting him once in the back of the head. Lay testified that the bullet specimen found

underneath Thompson was from a .38-caliber firearm that had the same class characteristics as

the .38-caliber revolver fired by Defendant on April 29, 2010 at 2441 Brown Street. Bowie and

Hines each stated to the police that Defendant told them that he had killed an older man inside a

house in Southwest Philadelphia during a robbery. Thus, the evidence was sufficient for the jury

to find that Defendant shot and killed Thompson during the course of a robbery and was

therefore guilty of second-degree murder.

                3.      The evidence was sufficient to find Defendant guilty of robbery.

         The evidence presented at trial was sufficient to find Defendant guilty of robbery. A

person is guilty of robbery if, in the course of committing a theft, he inflicts serious bodily injury

upon another. 18 Pa.C.S.A. § 3 70 l (i). A person is guilty of theft if he unlawfully takes movable

property of another with the intent to deprive him thereof. 18 Pa.C.S.A. § 3921 (a). An act shall



                                                 28
..    .   . .
     be deemed "in the course of committing a theft" if it occurs in an attempt to commit theft or in

     flight after the attempt or commission. 18 Pa.C.S.A. § 3701(2). Serious bodily injury is defined

     as a bodily injury which creates a substantial risk of death or which causes serious, permanent

     disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

     18 Pa.C.S.A. § 2301.

                In the case at bar, the evidence was sufficient to find Defendant guilty of robbery.

     Brooks testified that he, Defendant and Brown went to Thompson's house with the intent to steal

     drugs and money from Thompson and that, after Thompson answered his door, Defendant and

     Brown drew their firearms and ordered Thompson to Jay on the ground. Brooks further testified

     that, while he and Brown searched the house for the drugs and money, Defendant hit Thompson

     on the head with his revolver and choked him before shooting him once in the head. Bowie

     stated to the police that Defendant told him that he, Brown and another person entered

     Thompson's home with the intent to take marijuana from him and shot him. Thomas testified at

     trial and Wakeel stated to the police that Brooks had told each of them that he had planned to rob

     Thompson with Defendant and Brown and that Thompson was subsequently shot by Defendant.

     Thus, the evidence was sufficient for the jury to find that Defendant inflicted serious bodily

     injury in the course of attempting to commit theft and was therefore guilty of robbery.

                       4.      The evidence was sufficient to find Defendant guilty of conspiracy.

                Theevidence presented at trial was sufficient to find Defendant guilty of conspiracy. A

     conviction for conspiracy is sustained where the Commonwealth establishes that the defendant

     entered an agreement to commit or aid in an unlawful act with another person or persons with a

     shared criminal intent and an overt act was done in furtherance of the conspiracy. Lambert, 795

     A.2d at 1016 (citing Commonwealth v. Rios, 546 Pa. 271, 684 A.2d 1025, 1030 (1996)). In most



                                                         29
 "   .
cases of conspiracy, it is difficult to prove an explicit or formal agreement; hence, the agreement

is generally established via circumstantial evidence, such as by "the relations, conduct, or

circumstances of the parties or overt acts on the part of co-conspirators." Commonwealth v.

Sanchez, 82 A.3d 943, 973 (Pa. 2013) (quoting Commonwealth v. Johnson, 604 Pa. 167, 985

A.2d 915, 920 (2009)). Four factors are to be utilized in deciding if a conspiracy existed. Those

factors are: "(I) an association between alleged conspirators; (2) knowledge of the commission

of the crime; (3) presence at the scene of the crime; and (4) in some situations, participation in

the object of the conspiracy." Commonwealth v. Nypaver, 2013 PA Super 144, 69 A.3d 708, 715

(2013) (quoting Commonwealth v. Feliciano, 67 A.3d 19, 25(Pa.Super.2013)).            The overt act

need not accomplish the crime-it need only be in furtherance thereof. In fact, no crime at all need

be accomplished for the conspiracy to be committed. Commonwealth v. Weimer, 602 Pa. 33,

?77 A.2d   1103,   1106 (2009).

         In the case at bar, the evidence was sufficient to find Defendant guilty of conspiracy to

commit murder. Brooks testified that, after Brown told them that they should leave, he replied

that they could not leave without killing Thompson as Thompson knew him and might retaliate.

Brooks further testified that, as he and Brown argued over who should kill Thompson, Defendant

shot Thompson once in the head. Thomas testified that Brooks told her that Brown told him to

kill Thompson and that, when he told Brown that he could not kill Thompson, the other man in

their group shot Thompson.        Wakeel stated to the police that Brooks had told him that he told

Defendant and Brown that they had to kill Thompson because Thompson had known him his

whole life. Thus, the jury could conclude from the evidence presented that Defendant, through

his participation in the object of the conspiracy, entered into an agreement with Brown and

Brooks to kill Thompson after Brooks told them that they could not leave Thompson's house



                                                    30
p   ••   ..




     without killing him. The jury could further conclude that, when Defendant shot Thompson in the

     head, he committed an overt act in furtherance of that agreement to kill Thompson. Therefore,

     the evidence was sufficient to find Defendant guilty of conspiracy to commit murder.

                     5.      The evidence was sufficient to find Defendant guilty of burglary.

              The evidence presented at trial was sufficient to find Defendant guilty of burglary. A

    person is guilty of a burglary if he enters an occupied structure with the intent to commit a crime

     therein and without license or privilege to enter. Lambert, 795 A.2d at 1022. The intent to

     commit a crime after entry may be inferred from the circumstances surrounding the incident. Id.

     (citing Commonwealth v. Alston, 539 Pa. 202, 651 A.2d 1092, 1094 (1994)). Once one has

     entered a private residence by criminal means, we can infer that the person intended a criminal

     purpose based upon the totality of the circumstances. Id. Under the burglary statute, a defendant

     commits first degree burglary if the location illegally entered: ( 1) is adapted for overnight

    accommodation but no individual is present; (2) is not adapted for overnight accommodation but

    an individual is present; or (3) is adapted for overnight accommodation and an individual is

    present. Commonwealth v. Waters, 2009 PA Super 257, 988 A.2d 681, 683 ( citing

     Commonwealth v. Ausberry, 891 A.2d 752, 756 (Pa.Super. 2006)).

              In the case at bar, the evidence was sufficient to find Defendant guilty of burglary.

    Brooks testified that he, Defendant and Brown went to Thompson's house with the intent to rob

    him of marijuana and money. Brooks further testified that, after Thompson answered the door,

    Defendant and Brown drew the firearms they were carrying and entered his property.

    Fahnbulleh testified that Thompson went downstairs to answer the doorbell and, a short time

    later, she saw two men with guns come upstairs. Bowie stated to the police that Defendant had

    killed an older man inside a house in Southwest Philadelphia during a home invasion robbery.



                                                       31
t   ••   ..

    Wakeel stated to the police that Brooks told him that he and his partners went to Thompson's

    house with the intent to rob him and that they drew their guns after Thompson answered the

    door. Thus, the evidence presented at trial was sufficient for the jury to conclude that Defendant

    entered an occupied structure, namely Thompson's home, which was adapted for overnight

    accommodation and in which an individual, Thompson, was present with the intent to commit a

    robbery therein. Therefore, the evidence was sufficient to find Defendant guilty of burglary.

                     6.      The evidence was sufficient to find Defendant guilty of violation of the
                             Uniform Firearms Act 6106.

              The evidence presented at trial was sufficient to find Defendant guilty of carrying a

    firearm without a license (VUF A 6106). Any person who carries a firearm in any vehicle or any

    person who carries a firearm concealed on or about his person, except in his place of abode or

    fixed place of business, without a valid and lawfully issued license commits a felony of the third

    degree. 18 Pa.C.S.A. § 6106(a)(l ). In order to convict a defendant for carrying a firearm without

    a license, the Commonwealth must prove: "(a) that the weapon was a firearm, (b) that the firearm

    was unlicensed, and (c) that where the firearm was concealed on or about the person, it was

    outside his home or place of business." Commonwealth v. Parker, 2004 PA Super 113, 847 A.2d

    745, 750 (2004) (quoting Commonwealth v. Bavusa, 750 A.2d 855, 857 (Pa.Super. 2000)). To

    prove possession of a firearm, the Commonwealth must establish that an individual either had

    actual physical possession of the weapon or had the power of control over the weapon with the

    intention to exercise that control. In re R.N., 2008 PA Super 117, 95 l A.2d 363, 369-70 (2008)

    (citing Commonwealth v. Carter, 304 Pa.Super. 142, 450 A.2d 142, 144 (1982)).

              In the case at bar, the evidence was sufficient to find Defendant guilty of YUF A 6106.

    Brooks testified that he, Defendant and Brown walked from Brown's house to Thompson's

    house and that, after Thompson answered his door, Defendant and Brown drew the firearms they


                                                      32
.   ,..   .   '   ..
          were carrying. The parties stipulatedthat Defendant did not have a valid license to carry a

          firearm in Philadelphia and the CommonweaJth moved a certificate of non-licensure into

          evidence which showed that Defendant did not possess a valid license to carry a firearm nor a

          valid sportsman permit in Pennsylvania on November 8, 2009. Thus, the evidence was sufficient

          for the jury to conclude that Defendant possessed a firearm concealed on his person outside of

          his home or place of business and that he did not have a valid license to carry a firearm.

          Therefore, the evidence was sufficient to find Defendant guilty of VUFA 6106.

                       IV.    THIS COURT DID NOT ERR WHEN IT ALLOWED EVIDENCE OF A
                              SUBSEQUENT BAD ACT BY DEFENDANT.

                       This Court did not err when it allowed evidence that Defendant robbed Baker the

          morning after Thompson's murder with the same caliber and type of revolver as that used in the

          murder. Generally, evidence is admissible if it is relevant, that is, "if it logically tends to

          establish a material fact in the case, tends to make a fact at issue more or less probable or

          supports a reasonable inference or presumption regarding a material fact." Commonwealth v.

          Kinard, 2014 PA Super 41, 95 A.3d 279, 284 (2014) (quoting Commonwealth v. Williams, 586

          Pa. 553, 896 A.2d 523, 539 (2006)). Because all relevant Commonwealth evidence is meant to

          prejudice a defendant, exclusion is limited to evidence so prejudicial that it would inflame the

          jury to make a decision based upon something other than the legal propositions relevant to the

          case. Commonwealth v. Owens, 2007 PA Super 213, 929 A.2d 1187, 1191 (2007) (citing

          Commonwealth v. Broaster, 863 A.2d 588, 592 (Pa.Super. 2004)). A trial court is not required

          to sanitize the trial to eliminate all unpleasant facts from the jury's consideration where those

          facts form part of the history and natural development of the events and offenses with which a

          defendant is charged. Id.




                                                             33
,   ...   ..
               The general rule is that where weapon evidence cannot be specifically linked to a crime,

     such evidence is not admissible. Owens, 929 A.2d at 1191 (citing Commonwealth v. Robinson,

     554 Pa. 293, 721 A.2d 344, 351 (1998)). The exception to this general rule is where the accused

     had a weapon or implement suitable to the commission of the crime charged. This evidence is

     always a proper ingredient of the case for the prosecution. Id. (citing Robinson, 721 A.2d at

     351). A weapon shown to have been in a defendant's possession may properly be admitted into

     evidence, even though it cannot positively be identified as the weapon used in the commission of

     a particular crime, if it tends to prove that the defendant had a weapon similar to the one used in

     the perpetration of the crime. Id. (citing Broaster, 863 A.2d at 592). Uncertainty whether the

     weapon evidence was actually used in the crime goes to the weight of such evidence, not its

    admissibility. Id. (citing Commonwealth v. Williams, 537 Pa. l, 640 A.2d 1251, 1260 (1994)).

               In the case at bar, the Commonwealth argued that case law has consistently allowed

    evidence of a separate incident to show identity when the same gun or a similar gun was used by

     the defendant. The Commonwealth cited in support to Commonwealth v. Reid, in which the

     Supreme Court upheld the admission of evidence that the defendant had committed a separate

     murder with the same gun six days after the crime in question, and to Commonwealth v. Cousar,

    in which the Supreme Court upheld the admission of evidence that the defendant committed a

    robbery with the same gun more than a month after the initial crimes in question.     See

    Commonwealth v. Reid, 533 Pa. 508, 626 A.2d 118 (1993); see also Commonwealth v. Cousar,

    593 Pa. 204, 928 A.2d 1025 (2007). Defendant argued in response that evidence of the robbery

    would be unduly prejudicial. (N.T. 4/20/2015 p. 54-76).

               This Court did not err when it allowed evidence that Defendant robbed Baker the

    morning after Thompson's murder with the same caliber and type of revolver that was used in



                                                      34
the murder. Brooks testified that Defendant shot Thompson using a .38-caliber revolver with a

barrel that was approximately four inches in length. Baker testified that Defendant was in

possession of a .38-caliber revolver with a barrel that was approximately three inches in length

when Defendant and Brown took his guns. Thus, evidence that Defendant was in possession of a

weapon similar to the one used in perpetration of the crime on the morning after the murder was

properly admissible to prove Defendant's identity as the shooter in the instant case. Any

uncertainty as to whether the .38-caliber revolver possessed by Defendant on the morning of

November 9, 2009 was the same as the .38-caliber revolver he possessed on the night of

November 8, 2009 went to the weight that the jury placed upon the evidence, not to its

admissibility. Therefore, this Court did not err when it allowed evidence that Defendant robbed

Baker the morning after the murder with the same caliber and type of revolver as that used in

Thompson's murder.




                                               35
.   ,·_   .
                                               CONCLUSION

              After a review of the applicable rules of evidence, statutes, case law and testimony, this

    Court committed no error. This Court did not err when it allowed Baker to testify despite his

    violation of the sequestration order. This Court did not err when it denied Defendant's motion to

    proceed prose. The evidence was sufficient to find Defendant guilty of all charges. This Court

    did not err when it allowed evidence of a subsequent bad act by Defendant. Therefore, this

    Court's judgment of sentence should be upheld on appeal.




                                                                                      ;;;;;;;T:
                                                                                 I
                                                                                 ,•
                                                                                                           J.




                                                      36